IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-77,445-02


                         EX PARTE DAMACIA D. BUSBY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 978120-A IN THE 185TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to thirty years’ imprisonment. The First Court of Appeals affirmed his conviction.

Busby v. State, No. 01-04-01210-CR (Tex. App.—Houston [1st Dist.] Mar. 13, 2008).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his conviction was affirmed by the First Court

of Appeals. After an independent review of the writ record, this Court holds that Applicant is entitled

to the opportunity to file an out-of-time petition for discretionary review of the judgment of the First
                                                                                                   -2-

Court of Appeals in Cause No. 01-04-01210-CR that affirmed his conviction in Cause No. 978120

from the 185th District Court of Harris County. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim.

App. 2006); Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant shall file his petition for discretionary review with this Court within 30 days of the

date on which this Court’s mandate issues. Copies of this opinion shall be sent to the Texas

Department of Criminal Justice-Correctional Institutions Division and Pardons and Paroles Division.

Delivered: January 15, 2014
Do not publish